DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/8/2021. In virtue of this communication claims 1-18 are currently pending in the instant application.

Response to Amendment
In response to the action mailed on 6/16/2021, the Applicant has filed a response amending the claims. 

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-5 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US Pat 6310718) in view of Shigematsu et al (US Pat 5214728) in further view of Yuan et al (US Pub 20170126316).


Regarding Claim 1, Saeki discloses an optical amplifier interposed in an optical cable between a transmission device and a reception device that transmit and receive main signal light and including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device (Fig 2, where an optical amplifier 21 is interposed in an optical cable between a transmission device and a reception device that transmit and receive a main signal light (ʎ1) and includes an isolator (e.g. 42) configured to pass the main signal light (ʎ1) transmitted from the transmission device only in one direction toward the reception device), and an erbium-doped fiber (EDF) (Fig 2, col 6 lines 17-22 where the optical amplifier 21 includes an erbium-doped fiber (EDF)), the optical amplifier comprising:  
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable (Fig 2, where a multiplexing/demultiplexing unit (e.g. 31 or 32) 
Saeki fails to explicitly disclose the erbium-doped fiber (EDF) being configured to amplify the main signal light in response to excitation light.
However, Shigematsu discloses 
an erbium-doped fiber (EDF) being configured to amplify a main signal light in response to excitation light (Fig 3(a), col 5 lines 3-10, col 8 lines 29-38 where an 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier 21 as described in Saeki, with the teachings of the erbium-doped fiber (EDF) 73 as described in Shigematsu. The motivation being is that as shown an erbium-doped fiber (EDF) 73 can be configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75) and one of ordinary skill in the art can implement this concept into the optical amplifier 21 as described in Saeki and have the optical amplifier 21 with the erbium-doped fiber (EDF) being configured to amplify the main signal light (ʎ1) in response to an excitation light (i.e. from 75) i.e. so that the erbium-doped fiber (EDF) (i.e. in 21) transfers power from the excitation light (i.e. from 75) to the main signal light (ʎ1) in order to provide optical amplification for the main signal light (ʎ1) and which modification is a simple implementation of a known concept of a known erbium-doped fiber (EDF) into another for its improvement and for optimization and which modification yields predictable results.  
Saeki as modified by Shigematsu fails to explicitly disclose wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side and ii) a second measurement light transmitted by a second measurement device located on the rear side.
However, Yuan discloses 
a measurement light comprises i) a first measurement light transmitted by a first measurement device located on a front side and ii) a second measurement light transmitted by a second measurement device located on a rear side (Fig 4, paragraphs 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the measurement light (ʎ2) as described in Saeki as modified by Shigematsu, with the teachings of the measurement light as described in Yuan. The motivation being is that as shown a measurement light can comprise a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on a rear side and one of ordinary skill in the art can implement this concept into the measurement light (ʎ2) as described in Saeki as modified by Shigematsu and have  the measurement light (ʎ2) comprise a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on the front side (e.g. at optical fiber 11) and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on the rear side (e.g. at optical fiber 12) i.e. as an alternative so as to have two OTDRs (instead of one OTDR) for the purpose of simultaneously measuring two backscattered light signals from two measurement lights (324, 424) in order to more accurately locate a detected fault (e.g. when a fault occurs at optical fiber 12) and which modification is a simple substitution of a known measurement technique for another that uses two OTDRs (instead of one OTDR), namely, for the same purpose i.e. to locate detected faults and for optimization and which modification yields predictable results.     

Regarding Claim 2, Saeki as modified by Shigematsu and Yuan also discloses the optical amplifier wherein the multiplexing/demultiplexing unit is a wavelength division multiplexing (WDM) filter configured to multiplex/demultiplex the main signal light and the measurement light having different wavelengths, transmit the main signal light after multiplexing/demultiplexing to the main path, and transmit the measurement light to the bypass path (Saeki Fig 2, where the multiplexing/demultiplexing unit (e.g. 31 or 32) is a wavelength division multiplexing (WDM) filter configured to multiplex/demultiplex the main signal light (ʎ1) and the measurement light (ʎ2) having different wavelengths, transmit the main signal light (ʎ1) after multiplexing/demultiplexing to the main path, and transmit the measurement light (ʎ2) to the bypass path).   
  
Regarding Claim 3, Saeki as modified by Shigematsu and Yuan also discloses the optical amplifier wherein the multiplexing/demultiplexing unit includes a circulator configured to transmit the main signal light or the measurement light from the front side to the rear side via the main path, and transmit the measurement light from the rear side to the front side via the bypass path (Shigematsu Fig 3(a), col 5 lines 3-10, col 8 lines 29-38 where a multiplexing/demultiplexing unit (e.g. 21 or 22) includes a circulator configured to transmit a main signal light (i.e. from 3) or a measurement light (i.e. from 1) from a front side to a rear side via a main path (i.e. 7), and transmit the measurement light (i.e. from 1) from the rear side to the front side via a bypass path (i.e. 8)).     

Regarding Claim 4, Saeki as modified by Shigematsu and Yuan also discloses the optical amplifier wherein the measurement light has a wavelength that is the same as or different from the wavelength of the main signal light (Saeki Fig 2, where the measurement light (ʎ2) has a wavelength that is different from the wavelength of the main signal light (ʎ1)).    

Regarding Claim 5, Saeki as modified by Shigematsu and Yuan also discloses the optical amplifier wherein the isolator is disposed on the front side or the rear side of the EDF (Saeki Fig 2, where the isolator (e.g. 42) is disposed on the front side or the rear side of the EDF (i.e. in 21)).  
 
Regarding Claim 7, Saeki discloses an optical transmission system in which a measurement device that transmits measurement light for performing fault measurement of an optical cable between a transmission device and a reception device that transmit and receive main signal light is included on both sides or any one of the sides of the transmission device and the reception device and connected to the optical cable (Fig 2, where an optical transmission system has a measurement device (e.g. an optical time domain reflectometer for performing testing) that transmits a measurement light (ʎ2) for performing fault measurement of an optical cable between a transmission device and a reception device that transmit and receive a main signal light (ʎ1) and is included on a side of the transmission device and is connected to the optical cable), 
an optical amplifier is interposed in an optical cable between the measurement devices included on both sides of the transmission device and the reception device or 
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable (Fig 2, where a multiplexing/demultiplexing unit (e.g. 31 or 32) is on both sides of a set of the isolator (e.g. 42) and the EDF (i.e. in 21) in the optical cable), the multiplexing/demultiplexing unit  multiplexing/demultiplexing the main signal light and measurement light for optical cable fault measurement transmitted from at least one of a front side as a transmission device side and a rear side as a reception device side to the optical cable (Fig 2, where the multiplexing/demultiplexing unit (e.g. 31 or 32) multiplexes/demultiplexes the main signal light (ʎ1) and the measurement light (ʎ2) for optical cable fault measurement transmitted from at least one of a front side (e.g. at optical fiber 11) as a transmission device side and a rear side (e.g. at optical fiber 12) as a reception device side to the optical cable), transmitting the multiplexed/demultiplexed main signal light to a main path passing through the isolator and the EDF (Fig 2, where the multiplexing/demultiplexing unit (e.g. 31 or 32) transmits 
Saeki fails to explicitly disclose the erbium-doped fiber (EDF) being configured to amplify the main signal light in response to excitation light. 
However, Shigematsu discloses 
an erbium-doped fiber (EDF) being configured to amplify a main signal light in response to excitation light (Fig 3(a), col 5 lines 3-10, col 8 lines 29-38 where an erbium-doped fiber (EDF) 73 is configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier 21 as described in Saeki, with the teachings of the erbium-doped fiber (EDF) 73 as described in Shigematsu. The motivation being is that as shown an erbium-doped fiber (EDF) 73 can be configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75) and one of ordinary skill in the art can implement this concept into the optical amplifier 21 as described in Saeki and have the optical amplifier 21 with the erbium-doped fiber (EDF) being configured to amplify the main signal light (ʎ1) in response to an excitation light (i.e. from 75) i.e. so that the erbium-doped fiber (EDF) (i.e. in 21) transfers power from the excitation light (i.e. from 75) to the main signal light (ʎ1) in order to provide optical amplification for the main 
Saeki as modified by Shigematsu fails to explicitly disclose wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side and ii) a second measurement light transmitted by a second measurement device located on the rear side.
However, Yuan discloses 
a measurement light comprises i) a first measurement light transmitted by a first measurement device located on a front side and ii) a second measurement light transmitted by a second measurement device located on a rear side (Fig 4, paragraphs [59][60][61] where a measurement light comprises a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on a rear side).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the measurement light (ʎ2) as described in Saeki as modified by Shigematsu, with the teachings of the measurement light as described in Yuan. The motivation being is that as shown a measurement light can comprise a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on a rear side and one of ordinary skill in the art can implement this concept into the measurement light (ʎ2) as described in Saeki as modified by Shigematsu and have  
    
 Regarding Claim 8, Saeki discloses an optical cable fault location measurement method using an optical transmission system for inserting an optical amplifier in an optical cable between a transmission device and a reception device that transmit and receive main signal light (Fig 2, where an optical cable fault location measurement method uses an optical transmission system for inserting an optical amplifier 21 in an optical cable between a transmission device and a reception device that transmit and receive a main signal light (ʎ1)), the optical amplifier including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device (Fig 2, where the optical amplifier 21 includes an isolator (e.g. 42) configured to pass the main signal light (ʎ1) transmitted from the transmission device only in one direction toward the reception device), and an EDF (Fig 2, col 6 lines 
wherein a multiplexing/demultiplexing unit configured to multiplex/demultiplex the main signal light and the measurement light (Fig 2, where a multiplexing/demultiplexing unit (e.g. 31 or 32) is configured to multiplex/demultiplex the main signal light (ʎ1) and the measurement light (ʎ2)), transmit the multiplexed/demultiplexed main signal light to a main path passing through the optical amplifier (Fig 2, where the multiplexing/demultiplexing unit (e.g. 31 or 32) transmits the multiplexed/demultiplexed main signal light (ʎ1) to a main path passing through the optical amplifier 21), and transmit the multiplexed/demultiplexed measurement light to a bypass path bypassing the optical amplifier is included on both sides of the optical amplifier of the optical cable (Fig 2, where the multiplexing/demultiplexing unit (e.g. 31 or 32) transmits the multiplexed/demultiplexed measurement light (ʎ2) to a bypass path bypassing the optical amplifier 21 and is included on both sides of the optical amplifier 21 of the optical cable), and   
the first measurement device executes transmitting the measurement light to the optical cable so that the measurement light passes through the bypass path via the multiplexing/demultiplexing unit when the main signal light is unable to be received by the reception device (Fig 2, where the first measurement device (e.g. an optical time domain reflectometer for performing testing) executes transmitting the measurement 
Saeki fails to explicitly disclose the EDF being configured to amplify the main signal light in response to excitation light.
However, Shigematsu discloses 
an EDF being configured to amplify a main signal light in response to excitation light (Fig 3(a), col 5 lines 3-10, col 8 lines 29-38 where an erbium-doped fiber (EDF) 73 is configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier 21 as described in Saeki, with the teachings of the erbium-doped fiber (EDF) 73 as described in Shigematsu. The motivation being is that as shown an erbium-doped fiber (EDF) 73 can be configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75) and one of ordinary skill in the art can implement this concept into the optical amplifier 21 as described in Saeki and have the optical amplifier 21 with the erbium-doped fiber (EDF) being configured to amplify the main signal light (ʎ1) in response to an excitation light (i.e. from 75) i.e. so that the erbium-doped fiber (EDF) (i.e. in 21) transfers power from the excitation light (i.e. from 75) to the main signal light (ʎ1) in order to provide optical amplification for the main signal light (ʎ1) and which modification is a simple implementation of a known concept of a known erbium-doped fiber (EDF) into another for its improvement and for optimization and which modification yields predictable results.  
a second measurement device, and wherein the measurement light comprises i) a first measurement light transmitted by the first measurement device located on a front side and ii) a second measurement light transmitted by the second measurement device located on a rear side.
However, Yuan discloses 
a second measurement device, and a measurement light comprises i) a first measurement light transmitted by a first measurement device located on a front side and ii) a second measurement light transmitted by the second measurement device located on a rear side (Fig 4, paragraphs [59][60][61] where a system 400 has a second measurement device (e.g. OTDR 402), and a measurement light comprises a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by the second measurement device (e.g. OTDR 402) located on a rear side). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the measurement light (ʎ2) as described in Saeki as modified by Shigematsu, with the teachings of the measurement light as described in Yuan. The motivation being is that as shown a measurement light can comprise a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on a rear side and one of ordinary skill in the art can implement this concept into the measurement light (ʎ2) as described in Saeki as modified by Shigematsu and have  the measurement light (ʎ2) comprise a first measurement light 324 transmitted by a first .          

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US Pat 6310718) in view of Shigematsu et al (US Pat 5214728) in further view of Yuan et al (US Pub 20170126316) in further view of Ito (US Pub 20050206998). 

Regarding Claim 6, Saeki as modified by Shigematsu and Yuan fails to explicitly disclose the optical amplifier further comprising: a second multiplexing/demultiplexing unit configured to input the excitation light from the rear side to the EDF while bypassing the isolator when the isolator is disposed on the rear side of the EDF.
	However, Ito discloses 
a second multiplexing/demultiplexing unit configured to input excitation light from a rear side to a EDF while bypassing an isolator when the isolator is disposed on the rear side of the EDF (Fig 1, paragraphs [13][14] where a second multiplexing/ demultiplexing unit 305C is configured to input an excitation light (i.e. from 309) from a 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier 21 as described in Saeki as modified by Shigematsu and Yuan, with the teachings of the second multiplexing/demultiplexing unit 305C as described in Ito. The motivation being is that as shown a second multiplexing/demultiplexing unit 305C can be configured to input an excitation light (i.e. from 309) from a rear side to a EDF 304 while bypassing an isolator (e.g. 307) when the isolator (e.g. 307) is disposed on the rear side of the EDF 304 and one of ordinary skill in the art can implement this concept into the optical amplifier 21 as described in Saeki as modified by Shigematsu and Yuan and have the optical amplifier 21 with a second multiplexing/demultiplexing unit 305C being configured to input an excitation light (i.e. from 309) from a rear side to a EDF (i.e. in 21) while bypassing an isolator (e.g. 42) when the isolator (e.g. 42) is disposed on the rear side of the EDF (i.e. in 21) i.e. as an alternative so that the erbium-doped fiber (EDF) (i.e. in 21) transfers power from another excitation light to the main signal light (ʎ1) in order to provide optical amplification for the main signal light (ʎ1) and which modification is a simple implementation of a known concept of a known erbium-doped fiber (EDF) into another for its improvement and for optimization and which modification yields predictable results.   
  
Regarding Claim 9, Claim 9 is similar to claim 2, therefore, claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 10, Claim 10 is similar to claim 3, therefore, claim 10 is rejected for the same reasons as claim 3.

Regarding Claim 11, Claim 11 is similar to claim 4, therefore, claim 11 is rejected for the same reasons as claim 4.

Regarding Claim 12, Claim 12 is similar to claim 5, therefore, claim 12 is rejected for the same reasons as claim 5.

Regarding Claim 13, Claim 13 is similar to claim 6, therefore, claim 13 is rejected for the same reasons as claim 6.

Regarding Claim 14, Claim 14 is similar to claim 2, therefore, claim 14 is rejected for the same reasons as claim 2.

Regarding Claim 15, Claim 15 is similar to claim 3, therefore, claim 15 is rejected for the same reasons as claim 3.

Regarding Claim 16, Claim 16 is similar to claim 4, therefore, claim 16 is rejected for the same reasons as claim 4.

Regarding Claim 17, Claim 17 is similar to claim 5, therefore, claim 17 is rejected for the same reasons as claim 5.

Regarding Claim 18, Claim 18 is similar to claim 6, therefore, claim 18 is rejected for the same reasons as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

The closest prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Chang et al (US Pub 20180123687) and more specifically Fig 1.

Wellbrock et al (US Pub 20070077067) and more specifically Fig 5B.

Clark (US Pat 6369883) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636